Sanders, C. J.,
concurring:
This is an appeal from a judgment dismissing a complaint upon demurrer. According to its averments, the plaintiff, The William J. Burns International Detective Agency, is a New York corporation, organized and engaged in the business of doing general detective work *99for hire. The defendants, George Doyle, Ed. Millard, and E. C. Hair, were, at the time stated in the complaint, members of a regularly impaneled grand jury in the district court for White Pine County, the defendant Doyle being its foreman. On or about the 23d day of March, 1917, said grand jury, through its foreman, requested plaintiff to furnish' its aid, assistance, and services to said grand jury for the purpose of making investigations of certain alleged criminal matters and offenses which had occurred within its jurisdiction, and of assisting it in obtaining proofs or evidence in respect thereof, and of making reports to said grand jury of its investigations with respect thereto.
It is alleged that, pursuant to said grand jury’s request, and in consideration that plaintiff would furnish its aid, assistance, and services, as aforesaid, to said jury, the defendants, on the date mentioned, promised, agreed, and guaranteed that plaintiff would be paid and should receive for its aid and services the sum of $9 per day for each detective, agent, and employee of plaintiff who should be engaged in doing detective work in respect to the criminal offenses under consideration and investigation by said grand jury, and likewise the expenses of each operative so employed from the time of leaving the office of plaintiff until his return.
It is alleged that, pursuant to the request of said grand jury and the defendants, and in consideration of the latter’s said promise and guaranty, the plaintiff furnished and rendered its aid and services in and about such investigations whenever requested by said grand jury, and that it did aid and assist that body in obtaining proof and evidence in respect to the criminal matters then under its investigations, and furnished said grand jury with complete reports of all such investigations made by plaintiff. The total amount alleged to be due and owing for its aid and services is $2,383.90, for which plaintiff demands judgment against Doyle, Millard, and Hair.
*100. The meaning I attribute to the cause of action is that plaintiff was employed by said grand jury, through its foreman, for the purposes stated. The right of plaintiff to recover, if it exists, is, in my opinion, predicated solely upon the validity of plaintiff’s employment. If, therefore, the grand jury of White Pine County is not in law authorized to employ plaintiff to aid and assist it in its investigations of criminal offenses, or to hire a person to procure evidence to be used before it, it would seem to follow that defendants’ promise or guaranty of a specified amount per day under and by virtue of its employment is without consideration. So' the question for determination is not whether the defendants’ promise or guaranty is in contravention of public policy, but whether a grand jury, duly impaneled, is authorized by the general law or statute to employ a detective agency to aid and assist in its investigations of certain criminal offenses, or to furnish evidence with respect thereto to be used in making a presentment or indictment.
The question is new in this jurisdiction, and, after most diligent research, I have been unable to find in the decisions of other courts any precedent for such a contract of employment by a grand jury, for the reason, I assume, that the method of procedure adopted by the grand jury, in the exercise of its inquisitorial powers, is most extraordinary and unusual.
It is deemed proper to state that an impression widely prevails that grand juries, in the exercise of their inquisitorial powers, may assume the role of prosecutors in their commendable earnestness and zeal to bring to light for examination, trial, and punishment violators of public authority, our constitution and laws. But such is not the law. Grand juries are not prosecutors. It is pointed out in a leading text on criminal procedure that, when liberty is threatened by excess of authority, then a grand jury, irresponsible as it is, and springing from the body of the people, is an important safeguard of liberty. If, on the other hand, public *101order and the settled institutions of the land are in danger from momentary popular excitement,. then a grand jury, irresponsible and secret, partaking, without check, of the popular impulse, may, through its inquisitorial powers, become an engine of oppression and of great mischief to liberty as well as to order. In the time of James II the grand jury was called into existence to serve as a barrier against oppressive state prosecutions. Under our government the only valid basis upon which the institution of grand juries rests is that they are an independent and impartial tribunal between the prosecution and the accused, and it is the duty of the courts to refuse to tolerate any practice which conflicts with this independence and impartiality. 2 Wharton’s Crim. Prac. (10th ed., Kerr) sec. 1295.
“Grand juries,” it has been said, “are high public functionaries, standing between accuser and accused. They are the great security to the citizens against vindictive prosecution, either by government or political partisans, or by private enemies. In their independent action the persecuted have found the most fearless protectors; and in the record of their doings are to be discovered the noblest stands against the oppression of power, the virulence of malice and the intemperance of prejudice. These elevated functions do not comport with the position of receiving individual accusations from any source, not preferred before them by the responsible public authorities, and not resting in their own cognizance sufflcient to authorize presentment. Nor should courts give unadvisedly aid or countenance to' any such innovations.”
These high ideals are condensed in a solemn obligation to be administered to the foreman and taken by all the members of the grand jury before entering upon the discharge of their duties. It is true that in the discharge of their oaths they are required to make diligent inquiry into all offenses committed and triable within their jurisdiction, of which they have and can obtain legal evidence. But I am of the opinion that, in *102the exercise of their inquisitorial powers, they are not required, neither are they empowered, to employ third parties to aid, assist, and participate in the prosecution of their trust, outside of those public officers upon whom the law imposes the duty. It is true they must inquire of all offenses, but not by procuring by stealth and chicanery witnesses to become public informers, but by sending for persons in the manner provided by law, who might, in the opinion of the grand jury, be most likely to possess evidence relative to the matters under investigation.
Furthermore, to countenance such a method as here employed of making presentments or. indictments “would introduce a flood of evils, disastrous to the purity of the administration of criminal justice and subversive of all public confidence in that body.” It would tend to destroy the independence and impartiality of the grand jury and increase the danger it was intended to avert. I act more in conformity with a wise and equal administration of the criminal law by refusing to tolerate any innovation or practice that would bring the grand jury system into contempt.
I concur in the affirmance of the judgment.